Citation Nr: 0009045	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder, from the date of the veteran's original 
claim to March 11, 1996.  

3.  Entitlement to an increased rating for residuals of a 
total left knee replacement, currently evaluated as 30 
percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.  

5.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

7.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1961 to 
April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 20 percent for a left knee disorder, and denied a 
rating in excess of 10 percent for bilateral hearing loss 
with tinnitus.  The veteran filed a timely Notice of 
Disagreement (NOD) with the decision, and perfected his 
appeal to the Board in July 1994.  In his VA Form 9, he 
requested a personal hearing before a Member of the Board at 
the RO.  In October 1994, he testified at a personal hearing 
before a hearing officer at the RO.  

The veteran subsequently underwent a total left knee 
replacement.  In an August 1996 rating decision, the RO 
granted a 100 percent rating from March 11, 1996, to April 
30, 1996.  Thereafter, he was assigned a 30 percent rating 
for residuals of a total left knee replacement.  

In a May 1998 rating decision, the RO found that the veteran 
had not submitted new and material evidence sufficient to 
reopen his previously denied claim for service connection for 
a right knee disorder; and also denied TDIU.  That same 
month, the veteran filed a NOD with this determination, and 
stated that, if a favorable decision could not be made, he 
desired a hearing.  

In January 2000, the RO provided the veteran with a 
Supplemental Statement of the Case (SSOC) on the issues of 
entitlement to a rating in excess of 30 percent for residuals 
of a total left knee replacement, and entitlement to an 
increased rating for bilateral hearing loss and tinnitus.  At 
that time, the RO separated the latter issue, and then 
phrased the issues as entitlement to a compensable rating for 
bilateral hearing loss and entitlement to a rating in excess 
of 10 percent for tinnitus.  Also in January 2000, the RO 
provided the veteran with a Statement of the Case (SOC) on 
the issue of entitlement to TDIU.  The issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a right knee disorder was not 
included in the SOC.  

In a January 2000 rating decision, the RO denied an increased 
rating for lumbosacral strain, and again denied entitlement 
to TDIU.  The veteran filed a NOD with these determinations, 
and requested a personal hearing before a hearing officer at 
the RO, in either Lebanon or Wilkes-Barre, Pennsylvania.  In 
a VA Form 9, filed in February 2000, he requested a personal 
hearing before a Member of the Board at the RO.  In that 
form, the veteran referred to many of the issues that are 
currently before the Board.  However, it is noted that the RO 
has not yet had the opportunity to provide him with an SOC on 
the issue of entitlement to an increased rating for 
lumbosacral strain.  

The Board further notes that, in September 1996, the veteran 
requested an extension of his 100 percent convalescent rating 
after his total left knee replacement.  There is no 
indication in the record that the RO has addressed this 
issue.  Therefore, it is referred for appropriate development 
in conjunction with the development that is requested below.  


REMAND

As the above discussion clearly demonstrates, the veteran has 
several claims in various stages of appellate status, and 
continues to file subsequent claims before his prior ones 
have been adjudicated by the Board.  In addition, in several 
letters, he has expressed concern that his claims and his 
appeals have been pending for a number of years.  While the 
veteran remains free to file as many claims as he wishes, and 
whenever he wishes, we must point out that a certain degree 
of confusion and delay results therefrom, despite the best 
efforts by all parties involved.  Accordingly, the Board 
advises that, in conjunction with the development requested 
below, the RO and the veteran communicate clearly to ensure 
that all issues are properly developed and certified for 
appellate review before the case is returned to the Board.  

The Board also points out that the veteran appears to 
misunderstand the law in some respects.  For example, in a 
February 2000 VA Form 9, he asserted that the ratings for his 
various service-connected disabilities should "add up" to 
more than the combined 60 percent currently assigned.  It 
thus appears he is unaware that 38 C.F.R. § 4.25 specifies 
the method in which separate disability ratings are combined, 
and that they are not simply added to each other to calculate 
the overall rating.  Therefore, the Board further advises 
that the veteran consult with his appointed service 
representative to discuss the law and regulations affecting 
his entitlement to benefits, and to clarify any other 
additional areas of concern.

First, as noted above, the record indicates that, in July 
1994, the veteran requested that he be scheduled for a 
personal hearing before a Member of the Board.  Although he 
testified at a personal hearing before a hearing officer at 
the RO in October 1994, there is no indication that either a 
hearing before a Member of the Board was scheduled, or that 
the veteran withdrew his request for such hearing on the 
issues that were addressed in the April 1994 rating decision.  
In addition, in a VA Form 9, filed in February 2000, the 
veteran requested a personal hearing before a Member of the 
Board, and again referenced several issues that are in 
appellate status, including some from the April 1994 rating 
decision.  

The record also indicates that, in January 2000, the veteran 
requested a personal hearing before a hearing officer at the 
RO, in either Lebanon or Wilkes-Barre, on the issues of 
entitlement to an increased rating for lumbosacral strain, 
and to TDIU.  Since the veteran's file was most likely 
transferred to the Board by this time, the RO has not yet had 
the opportunity to schedule such hearing.  

The law provides that a veteran may request a hearing before 
a traveling Member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(d) (West Supp. 
1999); 38 C.F.R. § 20.704 (1999).  Since there is no 
indication in the record that the veteran has withdrawn his 
original request, and that he made a subsequent request, the 
Board must assume that he still wishes to testify before a 
Member of the Board at the local office.  Furthermore, he is 
also entitled to a personal hearing before a hearing officer 
at the RO.  See 38 C.F.R. § 3.103(c) (1999).  Hence, the 
veteran should first be scheduled for a personal hearing 
before a hearing officer at the RO (if he still desires such 
hearing) prior to the hearing before a Member of the Board.  

Second, as also noted above, in a May 1998 rating decision, 
the RO denied the veteran's application to reopen a 
previously denied claim for service connection for a right 
knee disorder.  Subsequently, in a January 2000 rating 
decision, the RO denied his claim for an increased rating for 
lumbosacral strain.  The veteran filed NOD's with respect to 
these determinations in May 1998 and January 2000, 
respectively.  However, it does not appear from the record 
that an SOC addressing those issues has been furnished to the 
veteran.  In situations such as this, the Court has held that 
the Board should remand, rather than refer, the matter to the 
RO for the issuance of an SOC.  See, e.g., Manlincon v. West, 
12 Vet.App. 238, 240-41 (1999).  

Accordingly, the RO should prepare a SOC in accordance with 
38 C.F.R. § 19.29, on the above noted issues, unless the 
matters are resolved by granting the benefits sought on 
appeal, or the NOD's are withdrawn.  See 38 C.F.R. § 19.26 
(1999).  If, and only if, a timely substantive appeal is 
received, then these two claims should thereafter be 
certified to the Board for appellate review along with the 
other remaining issues.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29, on the 
issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a right 
knee disorder, and entitlement to an 
increased rating for lumbosacral strain, 
unless the matters are resolved by 
granting the benefits sought on appeal, 
or the NOD's are withdrawn.  The veteran 
is advised that the claims will be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

2.  The RO should reexamine all of the 
veteran's claims to determine whether any 
further development is necessary, and 
then accomplish any such development 
deemed appropriate.  

3.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the RO, unless the veteran 
withdraws this request or otherwise 
indicates that he only wishes to testify 
at a personal hearing before a Member of 
the Board at the RO.  The veteran and his 
representative should be notified of the 
date and time of such hearing.  

4.  The RO should schedule the veteran 
for a personal hearing before a Member of 
the Board at the RO, unless the veteran 
withdraws this request or otherwise 
indicates that he wishes to testify only 
at a personal hearing before a hearing 
officer at the RO.  The veteran and his 
representative should be notified of the 
date and time of any such hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).

